Title: To George Washington from John C. Ogden, 20 January 1790
From: Ogden, John C.
To: Washington, George

 

Sir
Portsmouth New Hampshire Jany 20st 1790

Could I have introduced the book, which accompanies this, to your perusal, or for the amusement, of some hour of relaxation, from the important duties, of your exalted station; in any other or a better method than this; I would have done it. But my distance from New York, a fear least I might be charged with taking too great liberty with you, or be suspected of some party designs; has led me to convey it by the post.
This work was aided to the press, by a general subscription of the members of the Legislature of New Hampshire; as well as very many of the first Patriots in America. It tends to bind Episcopalians to their mode—It removes antient prejudices against them on that head; and thus, by preserving them in uniformity and unity, it presents them, as Lovers of order; and gains them in New England, that religious liberty, which is the birth right of all, and to some almost their only treasure.
The subject appears to be of the first importance. The learned & pious writers of The Church of England, have ever complained; that the practice This author wishes to reform, has been an engine to promote sedition and rebellion.
Impartiality will shew, that it most powerfully assisted, in bringing about The Independance of America. This point being now obtained; a question arises, whether true policy, does not lead us as patriots, now to strive to remove, what may be a source of confusion, and disunion, at another day among our selves?
The Character of most nations is very generaly formed by their mode of Religion. As an individual It is my opinion that nothing will tend more, to cement the union of These States, and make it permanent; than our gradualy, affectionately, and generously, removing antient prejudices, and striving to unite the jarring interests, and opinions of religious communions.
The kind care of our civil fathers, in protecting all who are good subjects—Their generously avoiding all religious establishments, or acts of superiority; leaves all in their sphere, to seek the good of the whole; and to strive, for that unity in worship and doctrines, which is the duty and interest, of a free, enlightened, & truly pious people to adopt voluntarily & seriously.

This measure has most generaly been frustrated by the interference of civil government.
Pardon Sir, the liberty I have taken. As the office will convey the book safely, it will be, unnecessary to tax your goodness, to acknowledge its arrival, and unpardonable in me, to hope to intrude my self, into your correspondence, upon this subject.
Presenting Your Excellency and family with the compliments of the season—Beseeching Almighty God, The fountain of all Goodness, to hear the prayer of The Church, that you may be prospered with all happiness; I subscribe my self to be with all possible respect and veneration, Your Excellency’s, Most obedient, and most humble servant,

John C. OgdenRector of Queens Chapel

